Citation Nr: 0941279	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of left 
salivary gland removal, evaluated as 10 percent disabling for 
the period prior to October 16, 2008, and as 20 percent for 
the period from October 16, 2008.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from September 1962 
to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran testified at a 
videoconference Board hearing in April 2000.

In an August 2002 decision, the Board denied an increased 
evaluation for the service-connected residuals of left 
salivary gland removal (then characterized as a stone on the 
salivary duct).  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a March 2003 Order, the Court granted the motion of 
VA's Secretary to vacate and remand the August 2002 decision.

The Board thereafter remanded the case in May 2004 and March 
2006.  In a December 6, 2007 decision, the Board again denied 
an increased rating for the service-connected residuals of 
left salivary gland removal.  The Veteran appealed the 
December 2007 decision to the Court, and in an April 2008 
Order, the Court granted a Joint Motion to Remand the case, 
vacating the December 2007 decision and remanding the case to 
the Board.  The Board then remanded the case in August 2008 
in compliance with the Court's Order.

In a December 2008 decision, the RO increased the evaluation 
assigned the disorder at issue to 20 percent, effective 
October 16, 2008.


FINDING OF FACT

For the entire period of this appeal, the residuals of the 
Veteran's left salivary gland removal are manifested by 
decreased saliva production, burning and stinging sensations 
on the bottom of the mouth, and cramping on the bottom of the 
mouth, but not by disfigurement, limitation of jaw movement, 
significant tissue loss or significant functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
left salivary gland removal for the period prior to October 
16, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.114,  Diagnostic Code 7200, § 4.124a, 
Diagnostic Codes 8209, 8309, 8409, § 4.150, Diagnostic Codes 
9903, 9904, 9905 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of left salivary gland removal for the period 
since October 16, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114,  Diagnostic 
Code 7200, § 4.124a, Diagnostic Codes 8209, 8309, 8409, § 
4.150, Diagnostic Codes 9903, 9904, 9905 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in July 2001 and April 2006 
correspondences.  Those correspondence collectively informed 
the Veteran of the information and evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of he and VA in obtaining such information 
and evidence.  The claim was last readjudicated in a June 
2009 supplemental statement of the case.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) purported to clarify VA's notice 
obligations in increased rating claims.  The Court held that 
a notice letter must inform the Veteran that, to substantiate 
a claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Reviewing the July 2001 and April 2006 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased ratings claim.

The Veteran therefore has received the notice to which he is 
entitled as to his claim, and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the June 2009 
supplemental statement of the case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board also notes that the Veteran 
was examined on multiple occasions in connection with his 
increased rating claim.  The examinations provided findings 
which are adequate for evaluating the Veteran's claim, and 
neither he nor his representative contend otherwise.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of removal of the left salivary 
gland.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart, 21 Vet. 
App. at 509-10.

Factual background

Service connection for removal of a salivary stone was 
granted in May 1968; the disorder was assigned a 
noncompensable evaluation.  This evaluation was increased to 
10 percent in April 1973, reduced to noncompensable in 
January 1975, and increased to 10 percent in May 1978.  In 
December 2008, the RO increased the assigned evaluation to 20 
percent, effective October 16, 2008.

The service treatment records show that in 1962, a calculus 
was removed from the Veteran's salivary gland.  

VA treatment records show that the Veteran was hospitalized 
from March to April 1973 for excision of the left 
submaxillary gland.  A pathology report indicates that a 
specimen labeled "left submaxillary gland" contained 
salivary gland with some increased fibrosis and small foci of 
chronic inflammatory infiltrate; the ducts appeared slightly 
dilated.  The discharge diagnosis was sialadenitis and 
sialolithiasis.  VA X-rays in 1978 revealed a stone in the 
floor of the mouth, probably in the left salivary gland duct.  

A February 1979 VA examiner diagnosed the Veteran as having 
chronic laryngitis and a stone of the left submaxillary gland 
by history (and seen on X-ray study).  He concluded that the 
Veteran's hoarseness was not related to the removal of the 
stone from the left submaxillary gland.

A May 1979 rating decision denied service connection for 
laryngitis.

VA outpatient records show that in February 1997, the Veteran 
complained of repeated episodes of pain and burning under the 
left mandible.  Examination disclosed that there was no 
palpable mass in the left submaxillary region.  In November 
1997, the Veteran reported that he retained a stone and 
experienced recurring infections after left submaxillary 
gland excision.

During a March 1998 VA examination, the Veteran reported 
experiencing long-term problems with his left maxillary 
gland, and continuing problems since the 1973 removal of the 
left submaxillary gland consisting of stinging, burning, and 
swelling.  He reported partial relief of his symptoms with 
medication.  Physical examination of the left submaxillary 
gland region disclosed the presence of a small nub of what 
appeared to be a gland that was retained; the nub was 
slightly tender.  The examiner indicated that the X-ray 
department at his facility was incapable of getting films 
that would show the stone (as it would require a "dental X-
ray machine"), but that a film the Veteran brought with him 
definitely showed a stone.  The examiner requested a re-
examination at an appropriate VA facility.  He diagnosed 
history of removal of the left salivary gland; and continuing 
problem with the region with intermittent swelling and X-ray 
examination, which showed what appeared to be a stone in the 
left salivary gland duct.  A handwritten addendum to the 
typewritten report indicates that a stone in the left 
salivary gland duct was confirmed by a report from the 
Asheville VA Medical Center.  The VA Medical Center report 
indicates that a radiopaque lesion in the mandible on the 
left was consistent with a submaxillary gland stone.  

In statements on file, the Veteran contends that his symptoms 
consist of severe sore throats, raspy voice, laryngitis, 
cramping in the surgical area, limited jaw movement, 
indention in his jaw, displacement of the mandible, stinging, 
burning and swelling in the affected area, a continuous need 
for clearing his throat, and coughing.  He maintains that the 
stone in his salivary gland VA was supposed to have removed 
was still present.  At an April 2000 video conference 
hearing, the Veteran testified that, following surgery in 
1973 to remove his salivary gland, a stone remained in his 
jaw and was causing increasing problems.  He indicated that 
he had to take antibiotics.  He explained that he experienced 
persistent burning and stinging in the jaw area and a daily 
sensation of cramping which lasted anywhere from several 
seconds to a minute.  He also testified that he had a raspy 
voice, wheezing, laryngitis, and constant sore throat, which 
he attributed to his surgical procedure.  He indicated that 
when he used his jaw for an extended period of time he did 
not really experience any increased pain or spasms, except in 
the case of smiling, laughing, yawning, or similar types of 
action.  The Veteran contends that he should also receive 
increased compensation because the 1973 surgery did not 
remove the stone.

VA outpatient records show that in February 2001, the Veteran 
was seen for a thyroid problem in the endocrine clinic, where 
it was noted that he did not have any hoarseness of voice.  
In March 2001, he was followed up in the ENT clinic for a 
retained left submaxillary stone.  He reported that he 
continued to have occasional pain.  Examination of the floor 
of the mouth was negative for a mass or tenderness.  

An August 2001 VA outpatient record indicates that the 
Veteran was seen in the ENT clinic.  It was noted that he 
still had a portion of his submaxillary gland with stone 
remaining.  There were minimal symptoms and no infection.  He 
was to continue on allergy medications.  

During an April 2002 VA examination, the Veteran reported 
symptoms including pain several times a week, and a constant 
aching in the left floor of the mouth.  He explained that 
eating did not particularly aggravate the pain, and that the 
pain did not cause him to have any particular change in his 
eating habits.  He also indicated that the pain did not limit 
or impair his mastication or jaw movement, and had not caused 
a displacement of the mandible.  The examiner noted that the 
Veteran had been examined a number of times, but that no 
person had ever been able to feel the stone in the left 
submaxillary salivary gland duct, although X-ray studies had 
shown the presence of a retained stone in the duct of the 
left submaxillary gland (which itself had been removed), and 
that clinical examination on a number of occasions had 
continued to document the presence of the stone in that duct.  
The examiner noted that the Veteran continued to complain of 
symptoms including a sharp burning, stinging pain in the 
bottom of the floor of the mouth.  The Veteran also reported 
developing a raspy voice with irritation of the back of the 
throat following the 1973 surgery; the examiner noted that 
the Veteran had a history of allergic rhinitis and sinusitis 
with postnasal drip and other residuals for which he was 
presently being treated.  The examiner also noted that the 
Veteran was being treated with anti-allergy medications.

Physical examination disclosed that the Veteran was missing 
several teeth out of the left lower mandible.  There was 
slight tenderness to direct palpation along the floor of the 
mouth.  There was no obvious mass noted or obvious stone 
felt.  There was a questionable nub of tissue slightly in the 
anterior third of the floor of the mouth, which presumably 
was the duct, but a stone was not felt within that area.  The 
examination of the external neck showed no swelling or mass, 
or any tenderness.  There was a very well-healed scar on the 
crease of the neck from just below the ear to almost within 
several inches of the chin on the lateral neck.  The 
diagnosis was retained ductal left submandibular stone with 
residuals. 

The Veteran attended a VA examination in August 2004, at 
which time he reported experiencing no problems with 
mastication and/or swelling when eating food, other than when 
he would get a stinging and burning sensation in the left 
floor of the mouth; he explained that when he stopped chewing 
for a few minutes, the sensation would disappear.  He also 
reported experiencing muscle cramping in the floor of his 
mouth and left submandibular area when eating and/or chewing, 
which caused him to stop for a few minutes and massage the 
left submandibular area.  He stated that this was the only 
way these symptoms interfered with his normal daily 
activities; he denied any interference with his past jobs (he 
explained that he was retired).  He also reported having a 
raspy voice since the 1973 surgery, but denied any 
communication problems.

On physical examination, the Veteran had a slightly raspy 
voice which did not interfere with communication.  The 
ampullae of both submaxillary ducts were present.  Palpation 
of the floor of the mouth on the left revealed a 3-4 mm firm 
area that was compatible with a left submaxillary duct stone 
in the distal portion of the duct.  This was tender when the 
examiner palpated bimanually.  No other abnormality was found 
in the floor of the mouth.  The Veteran was able to open his 
mouth 3.5-4 centimeters, which the examiner explained was 
normal.  His temporomandibular joints were normal and 
nontender.  His facial musculature had normal movement.  He 
was able normally perform functions such as whistling and 
smiling.  Examination of the left submandibular area revealed 
a 6.5 centimeter well-healed surgical scar that was barely 
visible.  The scar was soft, minimally tender, and there was 
no evidence of induration, adherence to underlying tissue or 
other abnormality.  The texture of the skin was normal, the 
scar was stable, and there was no elevation or depression on 
the surface of the scar.  The scar was superficial and was 
free of inflammation, edema, and keloid formation.  The color 
of the scar was normal.  It was noted that the scar did not 
cause any disfigurement or asymmetry of any features of his 
neck or face.  

The diagnoses were small (i.e. 8 square millimeter) left 
submaxillary duct stone in the distal portion of the duct 
with intermittent recurrent pain, requiring no pain 
medication; and mild husky voice.  In an addendum added in 
August 2004, the examiner reported that the mucosa of the 
tongue was normal and the range of motion of the tongue was 
normal.  

A December 2004 VA ENT surgical consultation notes that the 
Veteran complained of stinging, burning and muscle spasms in 
the left neck.  He was interested in possibly having the 
stone resected.  He reported that he had had these symptoms 
for years but they had worsened over the last couple of 
years.  The Veteran was also bothered by the depression of 
his scar and the perceived asymmetry secondary to having his 
salivary gland removed.  Physical examination showed he had a 
slightly gravelly voice, but that he communicated well.  He 
had a scar over the left submandibular area which was not 
depressed and which was mobile.  There was mild to moderate 
asymmetry of the submental fat; the examiner explained that 
the asymmetry was not as apparent to her.  Examination of the 
throat revealed findings consistent with reflux.  There was a 
submucosal thickening in the floor of the mouth possibly 
representing a stone.  In January 2005, the Veteran presented 
for excision of the retained stone. The Veteran was informed 
that what he could have may not be a stone but scar tissue.  
The area was excised and sent to pathology.  A calcified 
stone as not found but firm, gritty scar tissue was noted.  A 
clinician rendered the opinion that the Veteran had severe 
laryngeal hyperfunction disorder secondary to superior 
laryngeal nerve damage probably during the 1973 surgery.

In a March 2005 statement, the Chief of the Otorlaryngology 
Service at a VA medical center indicated that the 1973 
surgery was not responsible for any current laryngitis.

In a May 2005 VA treatment record, the Veteran was seen for 
follow-up after having the scar tissue excised from the floor 
of his mouth.  The Veteran reported that he felt much better 
after the procedure.  He still had some pain.  There was no 
palpable stone.  The floor of the mouth was well healed and 
non-tender.

A November 2005 rating decision denied entitlement to 
compensation for laryngitis pursuant to 38 U.S.C.A. § 1151.

The Veteran underwent a VA examination in May 2006.  The 
examiner reported that when he examined the Veteran in August 
2004, he thought that what he felt was a stone in the sub 
maxillary duct.  On current examination, the examiner did not 
feel anything in the left submaxillary duct suggestive of a 
stone.  To make sure, the Veteran was referred for an 
intraoral occlusive file of the floor of his mouth.  The 
examiner felt that to state whether any of the Veteran's 
multiple complaints are or are not specifically related to 
the service-connected salivary gland removal would be pure 
speculation.  It was noted that during the examiner's 35 
years of private practice in otolaryngology, he removed a 
large number of submaxillary duct stones, and also a large 
number of salivary glands.  The examiner could not remember 
any patient ever complaining of limited jaw movement, 
displacement of the mandibles, cramping on the floor of the 
mouth or submandibular area, or stinging or burning in the 
floor of the mouth or disfigurement.  The examiner did not 
find any scarring, significant tissue loss, or disfigurement.  
He was able to open his mouth normally, and the 
temporomandibular joints were normal and nontender.  His 
facial musculature was normal, and he was able to whistle and 
smile normally.  The skin in the submandibular area was soft 
and minimally tender, with no evidence of any abnormality.  
There was a submandibular scar measuring 6.5 centimeters in 
length and 1 millimeter in width that was well-healed and 
barely visible.  The scar was superficial, stable, of normal 
texture, and without elevation or depression.  The scar did 
not cause any disfigurement or asymmetry of any features of 
the face or neck.  The examiner did not believe there had 
been any significant functional limitation experienced by the 
Veteran over the course of the previous ten years.  It was 
noted that the surgery performed in January 2005 did not 
reveal a stone but rather scar tissue.  A May 2006 radiology 
report of the mandible failed to reveal a stone in the 
submandibular gland location.  

A May 2006 examination specific to the scar indicated that 
the scar measured 1.9 square centimeters.  The scar was not 
painful, and was superficial, nonadherent and stable.  The 
scar was not indurated, but was hyperpigmented and depressed.  
There was minimal asymmetry of the neck.  The scar was not 
productive of any limitation of motion or function.  With 
respect to disfigurement, the examiner provided a color 
photograph showing a scar. 

A private treatment record for August 2006 notes that 
electrodiagnostic studies were consistent with a diffuse 
laryngeal neuropathy that most likely was a post-intubation 
reaction.

A January 2007 addendum was received from the same VA 
examiner who conducted the May 2006 examination.  The 
examiner emphasized that the Veteran had no significant 
residual deformity of his mouth, tongue, floor of mouth, or 
neck.  It was noted that the Veteran was able to open his 
mouth 4 cm, which was normal.  His temporomandibular joints 
were normal and nontender.  His facial musculature was 
normal, and he had normal movement.  Examination of the left 
submandibular area did not reveal any masses, and there was 
no significant indentation.  The surgical submandibular scar 
on the left was well-healed and barely visible and caused no 
significant residual.  It did not cause any disfigurement or 
asymmetry of any features of his neck or face.  The examiner 
continued to state that it would be pure speculation on his 
part to comment as to what symptoms were or were not related 
to the service-connected salivary gland removal. 

In a May 2007 statement, a VA physician indicated that he and 
another physician had reviewed the Veteran's medical records, 
including the August 2006 electrodiagnostic studies, and that 
they both felt there was no evidence suggesting that the 1973 
surgery was the cause of the Veteran's current laryngitis.

A May 2007 rating decision again denied entitlement to 
compensation for laryngitis pursuant to 38 U.S.C.A. § 1151.

A June 2008 VA treatment entry notes that the Veteran 
reported experiencing discomfort and cramping in the left 
submandibular area since surgery in the 1970s.  In an 
addendum, the treating physician indicated that the Veteran 
retained the stone after the 1973 surgery with symptoms 
including discomfort, muscle cramping, occasional sharp 
pains, and burning.  He concluded that the given the location 
of the Veteran's discomfort, it would be difficult to not 
relate the surgery to the chronic symptoms.

The Veteran attended a VA examination in October 2008.  
Although the examiner initially indicated that the claims 
files were not present for his review, he later clarified 
that he did review the claims files.  The Veteran's  
complaints included stinging and burning in his mouth, and 
cramping in the floor of his mouth when laughing.  The 
examiner noted that X-rays showed that there was no stone 
remaining in the left submandibular area.  The examiner 
recommended the use of salivary replacement products which 
would provide transient relief.  Physical examination showed 
that he exhibited normal jaw movement, with vertical opening 
of 50 millimeters, right lateral movement of 9 mm., and left 
lateral movement of 11 mm.  As to displacement of the 
mandible, there was a left shift on opening which could 
potentially be attributed to post-surgical sequelae.  The 
cramping in the floor of the mouth could be attributed to 
post-surgical sequelae and scarring.  The stinging and 
burning in the mouth was definitely related to the service-
connected disorder.  He noted that the Veteran would be 
dependent on artificial replacements for saliva as a result 
of the loss of the gland.  He noted that there would be an 
overall decrease in the quality of the saliva as well, which 
would require him to keep vigilant in his dental hygiene.  
The examiner concluded that the functional limitations 
involved the wetting of his food, chewing and swallowing his 
food, stringent dental hygiene, and the burning, stinging and 
cramping symptoms. 

Analysis

The RO evaluated the Veteran's disorder as 10 percent 
disabling under Diagnostic Code 9904 for the period prior to 
October 16, 2008, and as 20 percent disabling under 
Diagnostic Code 8409 for the period from October 16, 2008.  

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 10 
percent disability evaluation is contemplated for moderate 
displacement of the mandible, and a 20 percent disability 
evaluation is warranted for severe displacement.  Ratings are 
dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.

Diagnostic Code 8409 addresses neuralgia of the ninth 
(glossopharyngeal) cranial nerve.  38 C.F.R. § 4.124a.  
Neuralgia of that nerve is rated as for paralysis, with a 
maximum equal to moderate incomplete paralysis.  The Board 
notes that neuritis of the nerve under Diagnostic Code 8309 
may be rated as for paralysis, with a maximum equal to severe 
incomplete paralysis.  A 10 percent evaluation is warranted 
for moderate incomplete paralysis of the nerve, a 20 percent 
evaluation is warranted for severe incomplete paralysis of 
the nerve, and a 30 percent evaluation is warranted for 
complete paralysis of the ninth cranial nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8209.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40 mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, and a 30 
percent rating is for contemplation when the inter-incisal 
range is limited to 11 to 20 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905. 

Injuries of the mouth are rated based on disfigurement and 
impairment in the function of mastication. 38 C.F.R. § 4.114, 
Diagnostic Code 7200 (2008).  

Prior to August 30, 2002, pertinent regulations provided for 
a noncompensable rating for a slightly disfiguring scar of 
the head, face or neck.  A 10 percent evaluation was 
warranted for a disfiguring scar of the head, face or neck 
that was moderately disfiguring.  A 30 percent evaluation 
required that such a scar be severely disfiguring; this 
evaluation was especially appropriate if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

Under the revised criteria for evaluating scars of the head, 
face or neck in effect as of August 30, 2002, disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement warrants a 10 percent evaluation.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note (1) 
(2009). 

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  Those criteria are effective only for 
claims filed on and after October 23, 2008, unless the 
Veteran specifically requests that he be rated under the new 
criteria.  He has not done so in this appeal.

Turning first to the period prior to October 16, 2008, the 
Board finds that the evidence supports assignment of a 20 
percent evaluation under Diagnostic Code 8309 (neuritis, 
rather than neuralgia).  The Board initially notes that 
Diagnostic code 8309 is a more appropriate code than 
Diagnostic Code 8409, inasmuch as the former allows for the 
assignment of a 20 percent evaluation (for severe incomplete 
paralysis) whereas the latter does not.  The Board points out 
that the RO determined that a 20 percent evaluation was 
warranted for the period since October 16, 2008, based on the 
Veteran's complaints of, inter alia, burning and stinging in 
the bottom of his mouth.  The record shows, however, that the 
Veteran has consistently reported those complaints as 
symptoms of his service-connected disorder.  Although the 
October 2008 examiner was the first examiner to clearly opine 
that those symptoms were manifestations of the service-
connected disorder, given the existence of the symptoms 
throughout the appeal and the fact that the October 2008 
examiner did not record any new symptoms or make findings not 
already present on prior examinations, the date of the 
supporting opinion under the facts of this case is irrelevant 
to the question of when entitlement arose.  See McGrath v. 
Gober, 14 Vet. App. 28 (2000).  The Board can see no 
plausible reason to limit the assignment of a 20 percent 
evaluation to the period from October 16, 2008.  See Powell 
v. West, 13 Vet. App. 31 (1999).  Accordingly, although the 
Board finds that the Veteran is entitled to assignment of a 
20 evaluation for his residuals of left salivary gland 
removal for the period prior to October 16, 2008.  

With respect to whether the Veteran is entitled to a rating 
higher than 20 percent during any period encompassed in this 
appeal, the Board notes that 20 percent is the maximum 
evaluation assignable under either Diagnostic Code 8209 or 
8409.  Moreover, the Veteran does not contend, and the 
evidence does not show, that the Veteran's disorder involves 
paralysis, let alone complete paralysis.  When examined 
neurologically, no abnormalities have been identified.  More 
importantly, the Veteran retains function in the other 
salivary glands, and the October 2008 examiner indicated that 
the functional limitations of the disorder are limited to 
difficulty in wetting, chewing and swallowing his food, all 
limitations the Veteran does not report any particular 
trouble with experiencing.  Given the relatively minor impact 
on the Veteran's masticatory and digestive function, the 
Board finds that the disability picture for the disorder does 
not even remotely approximate complete paralysis.

The Board notes that 20 percent is the maximum rating 
assignable for nonunion of the mandible under Diagnostic Code 
9904.  Although a higher rating is assignable for nonunion of 
the mandible under Diagnostic Code 9903, the evidence clearly 
shows that the disorder does not involve nonunion of that 
articulation.  To the contrary, despite his complaints of 
limited jaw movement and displacement of the mandible, the 
Veteran has consistently demonstrated full range of 
mandibular motion with no loss of masticatory function.  At 
most, the October 2008 examiner noted a left shift on 
opening, with nevertheless normal mouth movement.  For this 
reason, a higher evaluation is also not warranted under 
Diagnostic Code 9905, which requires limited motion of the 
temporomandibular articulation with inter-incisal range of 11 
to 20 millimeters; the Veteran exhibits an inter-incisal 
range of 50 millimeters.

Under Diagnostic Code 7200, injuries of the mouth are rated 
as for disfigurement and impairment of function of 
mastication.  Assuming the Veteran's disorder is equivalent 
to a mouth injury, for reasons already explained a higher 
rating is not warranted based on impairment of function of 
mastication.  Despite the October 2008 examiner's assessment 
of some difficulty with wetting, chewing and swallowing food, 
the Veteran does not report such difficulties, and in any 
event no impairment in his other salivary glands have been 
identified.  With respect to disfigurement, the Board notes 
that although the Veteran complains that the removal of the 
submandibular salivary gland resulted in a disfiguring 
asymmetry, the only asymmetry found on examination was a 
subtle one involving the submental fat.  The December 2004 
ENT clinician was only able to detect the asymmetry by 
palpation, and the August 2004 and May 2006 examiners 
concluded that the asymmetry was not apparent, and that the 
scar was not disfiguring.  Although a separate May 2006 
examination noted that the scar was depressed, this findings 
is inconsistent with every other examination on file, 
including at the August 2004 and other May 2006 examinations; 
the Board accords greater evidentiary weight to the findings 
of the latter two examinations as they are consistent with 
each other as well as with the clinical records on file.  
Given that the evidence as a whole shows that any asymmetry 
is not readily perceptible, and as the scarring is not 
otherwise associated with any characteristic of 
disfigurement, the Board finds that a higher rating based on 
disfigurement is not warranted.

The Board notes that although the Veteran contends his 
laryngitis is related to his service-connected disorder, 
service connection and entitlement to compensation for 
laryngitis has been denied by VA on a number of occasions.  
His laryngitis/hoarseness consequently can not be considered 
in evaluating his service-connected disorder. 
 
The Board again acknowledges the Veteran's attorney's 
argument that a more appropriate diagnostic code for 
evaluating the Veteran's disorder would be Diagnostic Code 
7305, pertaining to duodenal ulcers.  Although both involve 
digestion, disability associated with disability of the 
duodenum has little to no connection with disability of the 
salivary gland.  Further, service connection is already in 
effect for duodenal ulcer under Diagnostic Code 7305.  Thus, 
that diagnostic code cannot be considered in this case.  
Furthermore, the Board does not find any other code in the 
VA's Schedule for Rating Disabilities that more closely 
describes the anatomical localization and symptomatology of 
the Veteran's disability than those already discussed above.  
38 C.F.R. § 4.20.  

In sum, the evidence as a whole demonstrates that the 
Veteran's disorder is functionally equivalent to at most, 
incomplete nerve paralysis (based on neuritis), and is not 
productive of any significant displacement of the mandible or 
limitation of jaw motion.  There is no evidence of 
significant disfigurement, or of significant functional 
limitation.  Accordingly, the preponderance of the evidence 
is against assignment of an evaluation in excess of 20 
percent for residuals of left salivary gland removal.

The Board has considered whether the schedular evaluation is 
inadequate, thus requiring that the RO refer the claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (200); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation assigned the disorder 
at issue is not inadequate.  Ratings in excess of that 
assigned are provided for certain manifestations of the 
service-connected disorder, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately, although 
not perfectly, describe the severity and symptomatology of 
the Veteran's residuals of left salivary gland removal.  
Moreover, the Veteran has not required hospitalization due to 
his service-connected disorder and marked interference of 
employment has not been alleged or shown.  (the Veteran is 
retired, and he does not contend that his service-connected 
disorder caused employment interference prior to, or in 
connection with his retirement.)  In the absence of any 
additional factors, the RO's decision to not refer this issue 
for consideration of an extraschedular rating was correct. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 



ORDER

Entitlement to a 20 percent evaluation for residuals of left 
salivary gland removal for the period prior to October 16, 
2008, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals 
of left salivary gland removal for the period since October 
16, 2008, is denied. 






____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


